Exhibit 5.4 August 10, 2011 U.S. Securities and Exchange Commission Re: Compton Petroleum Corporation Consent of BMO Nesbitt Burns Inc. In connection with Compton Petroleum Corporation’s registration statement on FormF-10 (File No. 333-175213), and any amendments thereto filed under the U.S. Securities Act of 1933, as amended (the “Registration Statement”), we hereby consent to the inclusion of our opinions, dated June3, 2011, Appendices E and F to the Information Circular dated June 24, 2011, filed with the Securities and Exchange Commission (the “SEC”) on Compton Petroleum Corporation’s Current Report on Form 6-K on June 28, 2011, incorporated by reference into the Registration Statement, and to the references to such opinions and our firm under the caption “Interest of Experts”. /s/ BMO Nesbitt Burns Inc. BMO Nesbitt Burns Inc.
